DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4 or 6-20 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. US 2013/0015878 in view of Taft US 2013/0051498.

Regarding claim 1, Perera discloses a method, comprising: analyzing, by a system comprising a processor (see paragraph 28, processor), a traveling wave corresponding to a fault (see paragraph 71, internal fault) on a power transmission system (Fig. 1), comprising, receiving data representing current components (see paragraph 53) of the traveling wave; maintaining the data in storage for fault location determination of the fault (see paragraph 71); transforming the data (see paragraph 53), including transforming via a wavelet transform (see paragraph 15, DD2), into wavelet transform results (see paragraph 9, wavelet packet transform); determining that the traveling wave (see paragraph 11) corresponds to an internal fault (see paragraph 54, internal fault) based on a first end of the traveling wave and a second end of the traveling wave (see paragraph 4)  having a same polarization (see paragraph 16-17); and using the wavelet transform results (see paragraph 9)  for protection of the power transmission system (see paragraph 7), wherein the using the wavelet transform results for the protection of the power transmission system (see paragraph 9) comprises using a first scale of and a fourth scale (see paragraph 59) of the wavelet transform results of current traveling waves for traveling wave-based boundary protection (see paragraph 8).
Perera fails to disclose receiving data representing voltage components of the traveling wave.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use  receiving data representing voltage components of the traveling wave in Perera, as taught by Taft, in order to improve the accuracy of the phasor measurement.

Regarding claim 2, Perera discloses receiving analog current (see paragraph 22) and voltage information from respective current and voltage sensors (see paragraph 52-54) coupled to the power transmission system (see paragraph 7), and digitizing the traveling wave information (see paragraph 53, binary signal) into the data representing the current and voltage components of the traveling wave (see paragraph 11).
Perera fails to disclose filtering the analog current and voltage information via bandpass filtering to obtain traveling wave information comprising analog current and voltage information.
In the same field of endeavor, Taft teaches filtering the analog current and voltage information via bandpass filtering (560)(Fig. 6) to obtain traveling wave information comprising analog current and voltage information (see paragraph 81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use filtering the analog current and voltage information via bandpass filtering to obtain traveling wave information comprising analog current and voltage information in Perera, as taught by Taft, in order to improve the accuracy of the phase measurement.

Regarding claim 3, Perera discloses the transforming the data (see paragraph 53), including transforming via the wavelet transform (see paragraph 15, DD2), comprises transforming the data via an α - β transform (see paragraph 56) into spatial vectors comprising a current vector (see paragraph 56) and a voltage vector, and performing the wavelet transform (see paragraph 15) on the current vector (see paragraph 15) into the wavelet transform results (see paragraph 9).
Perera fails to disclose spatial vectors comprising a voltage vector and performing the wavelet transform on the voltage vector.
In the same field of endeavor, Taft teaches spatial vectors comprising a voltage vector (see paragraph 2, voltage phasor) and performing the wavelet transform on the voltage vector (Clarke transform, see paragraph 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spatial vectors comprising a voltage vector and performing the wavelet transform on the voltage vector in Perera, as taught by Taft, in order to improve the accuracy of the phasor calculations. 

Regarding claim 4, Perera discloses the using the wavelet transform results (see paragraph 9) for the protection of the power transmission system (see paragraph 7) comprises using a first scale of the wavelet transform results (see paragraph 59) of voltage and current traveling waves for traveling wave-based distance protection (see paragraph 16-17).



Regarding claim 7, Perera discloses the using the wavelet transform results (see paragraph 9) for the protection of the power transmission system (see paragraph 7) further comprises using the traveling wave direction data for direction-comparison-based protection (see paragraph 53) that compares the fault directions (see paragraph 71) made by traveling waves at ends of the transmission system (see paragraph 11).

Regarding claim 8, Perera discloses the using the wavelet transform results (see paragraph 9) for the protection of the power transmission system (see paragraph 7) comprises formulating forward and backward traveling wave information (see paragraph 4) based on a fourth scale of the wavelet transform results (see paragraph 59) of voltage traveling waves and a fourth scale of the wavelet transform results of current traveling waves (see paragraph 59) multiplied by a system surge impedance value (see paragraph 3), using the forward and backward traveling wave information (see paragraph 4) to obtain differential traveling wave information and bias traveling wave information (see paragraph 15), and using the differential traveling wave information and the bias traveling wave information (see paragraph 15) for traveling wave-based differential protection (see paragraph 16).

Regarding claim 9, Perera discloses the using the wavelet transform results (see paragraph 9) for the protection of the power transmission system (see paragraph 7) comprises comparing a first polarization (see paragraph 16-17) of the first end of the traveling wave (see paragraph 16-17) and a second polarization of the second end of the traveling wave to perform polarization comparison protection (see paragraph 16-17).

Regarding claim 10, Perera discloses the using the wavelet transform results (see paragraph 9) for the protection of the power transmission system (see paragraph 7) comprises performing unit protection to output a tripping signal (see paragraph 22, relay) within a defined boundary (see paragraph 16-17).

Regarding claim 11, Perera discloses the using the wavelet transform results (see paragraph 9) for the protection of the power transmission system (see paragraph 7) comprises performing non-unit protection (see paragraph 9) to output a tripping signal (see paragraph 22).

Regarding claim 12, Perera discloses the maintaining the data in the storage (see paragraph 86) for the fault location determination (see paragraph 8, fault zone) comprises providing time-based snapshot data (see paragraph 53) to a single-ended traveling wave fault locator (see paragraph 8).



Regarding claim 14, Perera discloses obtaining a real fault distance value (see paragraph 71), and using the real fault distance value to improve fault location accuracy (see paragraph 72).

Regarding claim 15, Perera discloses the maintaining the data in the storage (see paragraph 86) for the fault location determination (see paragraph 71) comprises providing time-based snapshot data to a multi-ended traveling wave fault locator (see paragraph 71).

Regarding claim 16, Perera discloses iterating, by the multi-ended traveling wave fault locator (see paragraph 71), over a group of junction points corresponding to traveling wave devices (see paragraph 11) deployed at multiple ends to locate a fault section (see paragraph 4).

Regarding claim 19, Perera discloses a machine-readable storage media (see paragraph 86), comprising executable instructions that, in response to execution, cause a device comprising a processor (see paragraph 28) to perform operations, the operations comprising: receiving analog current and voltage information (see paragraph 
Perera fails to disclose filtering the analog current and voltage information via bandpass filtering to obtain traveling wave information comprising analog current and voltage information.
In the same field of endeavor, Taft teaches filtering the analog current and voltage information via bandpass filtering (460)(Fig. 5) to obtain traveling wave information comprising analog current and voltage information (see paragraph 80-81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use filtering the analog current and voltage information via bandpass filtering to obtain traveling wave information comprising analog current and voltage information in Perera, as taught by Taft, in order to improve the accuracy of the phasor measurement.

Regarding claim 20, Perera the operations further comprise, transforming the data via an α-β transform (see paragraph 56) into spatial vectors comprising a current vector (see paragraph 56).
Perera fails to disclose spatial vectors comprising a voltage vector.
In the same field of endeavor, Taft teaches spatial vectors comprising a voltage vector (see paragraph 2, voltage phasor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spatial vectors comprising a voltage vector in Perera, as taught by Taft, in order to improve the accuracy of the phasor calculations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perera et al. US 2013/0015878.

Regarding claim 17, Perera discloses a system, comprising, a traveling wave device (see paragraph 11) configured to analyze traveling wave data (see paragraph 56) representative of a traveling wave (see paragraph 11) corresponding to a fault on a power transmission system (see paragraph 71), the traveling wave device comprising: 4 46308588.1a processor (paragraph 28), a wavelet transform component (see paragraph 15, DD2) that, via the processor (see paragraph 23), transforms the traveling wave data (see paragraph 53) into wavelet transform results (see paragraph 15), wherein the wavelet transform results use a first scale of and a fourth scale (see paragraph 59) of the wavelet transform results (see paragraph 15) for traveling wave-based boundary protection (see paragraph 16-17), and protection components that use the wavelet transform results (see paragraph 9) to output tripping signals for power transmission system protection (see paragraph 22, relay), wherein the protection components comprise a traveling wave-based distance protection (see paragraph 16) component, a traveling wave-based boundary protection component (see paragraphs 16-17), a traveling wave-based differential protection component (see paragraph 16), and a traveling wave-based polarization-based protection component (see paragraph 16-17), wherein the traveling wave device (see paragraph 71) determines that the traveling wave corresponds to an internal fault (see paragraph 54) based on a first end of the traveling wave and a second end of the traveling wave having a same polarization (see paragraph 16-17).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839